DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 06/14/2022.
Claims 1-19 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki et al. (US Pub. No. 2015/0244298 A1 and Takaki hereinafter) in view of Shimada et al (US Pub. No. 2014/0145660 A1 and Shimada hereinafter).

As to Claim 1 and 11, Takaki in his teachings as shown in Fig.1-9 discloses a control device (100) for controlling a rotary electric machine (107), the control device/method comprising: 
a current command unit (103), configured to provide a d-axis current command and a q-axis current command (See [0022]); 
a voltage conversion device (106), electrically coupled to the current command unit and the rotary electric machine (See [0024]); 
a current conversion device (108), converting a rotary electric machine current (Iw, Iu, Iv) passing through the rotary electric machine into a synchronous reference coordinate current (Id, Iq – See [0025]); 
an error compensation unit (104), configured to output a first correction value (output of 104) corresponding to the d-axis current command (Id of output of 108) and the q-axis current command (Iq of output of 108), based on the d-axis current command and the q-axis current command respectively (See [0023]); 
an adding device (105), adding the high frequency current variation of the synchronous reference coordinate current and the first correction value (output of 104-Vdref) to generate a second correction value (output of the adder 105) (105 adds, a high frequency signal to the d-axis voltage command value (Vdref)- See [0023] and Fig.1); and 
a position controller (101) and a control phase estimation device (112) to output a phase estimation value (Output of 112 based on the rotary electric machine current – Iw,Iu,Iv -estimates phase value C) to the voltage conversion device (106) and the current conversion device ( 108 which is connected to 112) based on the second correction value (output of 105 ) to perform a coordinate transformation calculation (See also [0024]- [0025])
Although, a control device of a rotary electric machine is thought as shown above, it doesn’t explicitly disclose: 
a signal demodulation device, receiving the synchronous reference coordinate current and computing a high-frequency current variation of the synchronous reference coordinate current 
Nonethless, Shimada in his teachings as shown in Fig.1-13 discloses a control device 30 of a rotary electric machine (MG) as shown by at least Fig. 1 that comprises a signal demodulation device (41) that changes/computes the d-q axis voltage command Vdc, Vqc so that the estimated d-q axis actual current Ide, Iqe follows the component of the high frequency current command Idch, Iqch superimposed on the d-q axis current by command Idc, Iqc by high frequency superimposing section 31 (See [0063] and also [0032])
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective date of the instant application to include a signal modulation device as thought by Shimada within the teachings of Takaki in order for the estimated d-q axis actual current to become closer to the d-q axis current command (See [0062]).
As to Claim 2, Takaki in view of Shimada discloses the control device of claim 1, further comprising a subtraction device, wherein when the rotary electric machine operates in a test mode, the phase estimation value is subtracted from an actual measured phase measurement value to generate a phase error (Takaki: 111-See also [0032]).
As to Claim 3, Takaki in view of Shimada discloses the control device of claim 2, further comprising: an error controller, when in the test mode, continuously receiving the phase error and generating a revised value to the adding device based on the phase error, wherein when the phase error falls within a target range, the revised value corresponding to the phase error is assigned as the first correction value, and then the error compensation unit stores the revised value and the d-axis current command and the q-axis current command correspond to the revised value (Takaki: the correction value storage 113– See also [0034]-[0038]).
As to Claim 4, Takaki in view of Shimada discloses the control device of claim 3, wherein when in the test mode, and when the phase error falls within the target range each time, the error compensation unit stores the first correction value corresponding to the d-axis current command and the q-axis current command to build a table (Takaki: the correction value storage 113 stores the plurality of estimated phase values C and the plurality of correction values in association with each other in a form of table – See also [0034]-[0038]).
As to Claim 6, Takaki in view of Shimada discloses the control device of claim 1, wherein the synchronous reference coordinate current comprises a torque current and a magnetic flux current (Shimada: 40- See [0032]).
As to Claim 7, Takaki in view of Shimada discloses the control device of claim 6, wherein computing the high-frequency current variation of the synchronous reference coordinate current comprises: computing a high-frequency torque current and a current variation of the high-frequency torque current; and computing a high-frequency magnetic flux current and a current variation of the high-frequency magnetic flux current (Shimada: See [0034]- [0035]).
As to Claim 8, Takaki in view of Shimada discloses the control device of claim 7, further comprising a high-frequency signal generator, generating and inputting a high-frequency signal for computing the high-frequency torque current and the high-frequency magnetic flux current (Shimada: 31-See [0034]- [0035]).
As to Claim 9, Takaki in view of Shimada discloses the control device of claim 8, further comprising a controller, configured to simultaneously receive the high-frequency signal, the d-axis current command and the q-axis current command, and then correspondingly output a d-axis voltage and a q-axis voltage on a synchronous reference coordinate (Shimada: 41-See [0032]).
As to Claim 10, Shimada in view of Takaki discloses the control device of claim 9, further comprising a speed control device, providing the q-axis current command to the controller, and then the voltage conversion device generating three-phase voltages based on outputs of the controller (Shimada: Ɵee -See [0039]- [0040]).
As to Claim 12, Takaki in view of Shimada discloses the control method of claim 11, further comprising a step of: when the rotary electric machine operates in a test mode, the phase estimation value is subtracted from a measured phase measurement value to generate a phase error (Takaki: the subtractor 111 subtracts the phase correction value A from the estimated phase value A output from the phase estimator 109- See also [0032]).
As to Claim 13, Shimada in view of Takaki discloses the control method of claim 12, further comprising steps of: 
when the rotary electric machine operates in the test mode, continuously generating a revised value based on the phase error, and then adding the phase error and the high-frequency current variation of the synchronous reference coordinate current to generate the second correction value; and wherein when the phase error falls within a target range, the revised value is assigned as the first correction value, and the revised value, the d-axis current command and the q-axis current command correspond to the revised value are stored (Takaki: the correction value storage 113– See also [0034]-[0038]).
As to Claim 14, Takaki in view of Shimada discloses the control method of claim 13, wherein when the rotary electric machine operates in the test mode, and when the phase error falls within the target range each time, the first correction value corresponding to the d-axis current command and the q-axis current command are stored to build a table (Takaki: the correction value storage 113 stores the plurality of estimated phase values C and the plurality of correction values in association with each other in a form of table – See also [0034]-[0038]).
As to Claim 15, Takaki in view of Shimada discloses the control method of claim 11, wherein the synchronous reference coordinate current comprises a torque current and a magnetic flux current (Shimada: 40- See [0032]).
As to Claim 16, Takaki in view of Shimada discloses the control method of claim 15, wherein the step of computing the high-frequency current variation of the synchronous reference coordinate current comprises steps of: computing a high-frequency torque current and a current variation of the high-frequency torque current; and computing a high-frequency magnetic flux current and a current variation of the high-frequency magnetic flux current (Shimada: See [0034]- [0035]).
As to Claim 17, Takaki in view of Shimada discloses the control method of claim 16, further comprising a step of: inputting a high-frequency signal to compute the high-frequency torque current and the high-frequency magnetic flux current (Shimada: 31-See [0034]- [0035]).
As to Claim 18, Takaki in view of Shimada discloses the control method of claim 17, further comprising a step of: receiving the high-frequency signal, the d-axis current command and the q-axis current command simultaneously, and then correspondingly outputting a d-axis voltage and a q-axis voltage on a synchronous reference coordinate (Shimada: 41-See [0032]).
As to Claim 19, Shimada in view of Takaki discloses the control device of claim 1, wherein: a current variation of a high-frequency torque current, a current variation of a high- frequency magnetic flux current or a combination of the current variation of the high-frequency torque current and the current variation of the high-frequency magnetic flux current represent as the high-frequency current variation of the synchronous reference coordinate current, and 4868-0089-8341, v. 1Application No. 16/410,744Attorney Docket No. 0941/3634PUS1Response to Office Action dated 1 Apr 2022 Page 6 of 12the high-frequency torque current is a current signal of a q-axis current flowing through the rotary electric machine, and the high-frequency magnetic flux current is a current signal of a d-axis current flowing through the rotary electric machine (Shimada: See [0032]-[0035] and [0063]).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki in view of Shimada and in further view of Yamada et al. (US Pub. No. 2009/0039813 A1 and Yamada hereinafter).
As to Claim 5, Takaki in view of Shimada discloses the control device of claim 2, however, it doesn’t explicitly disclose:
an encoder device, measuring a rotor position of the rotary electric machine to output the phase measurement value
Nonethless, Yamada in his teachings as shown in Fig.1-9 discloses a rotor position sensor/a rotary encoder 30, which is included in the rotor phase estimating section, may be provided in the electric motor 10 to detect the position of the rotor as shown by a dashed line in FIG. 1 (See [0061])
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective date of the instant application to include an encoder device as thought by Yamada within the teachings of Takaki and Shimada in order to detect a rotational position of a rotor of the electric motor (See [0011]).

Response to Arguments/Remarks
8.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846